DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/14/22 have been fully considered but they are not persuasive.
On pages 11-13 Applicant summarizes their invention.
On pages 13-14 regarding prior art Applicant argues the prior art differs from the claimed invention since Palmer discloses a “computer controlled” knee where adjustments to resistance levels are made using sensors, computer controls, and solenoid valves which differs from the instant mechanical invention. Applicant concludes further that the substitution of a mechanical switch in Palmer would defeat Palmer’s computer control, and without computer control the knee would be inoperable. Applicant argues further that Pusch doesn’t provide a mechanical switch and functions differently than in the instant invention since the damper if Pusch responds to the amount of force on a knee and gives high resistance when there is high force, and low resistance when low force. Applicant concludes this is “incompatible” with Palmer and also the instant invention.
The Examiner respectfully notes that only claims 2 and 10 refer to strictly mechanical elements, making it unclear why the arguments are directed towards all claims, when the remainder of pending claims, including independent claims, don’t actually prevent any electrical components. Further, the Examiner notes that while somewhat relevant to mechanical knees vs electrical knees, the actual claim language of claims 2/10 only requires the knee to be “completely mechanical” to have “no electronically controlled valves”, or no “electronically controlled switches”.  The use of sensors or electronic control doesn’t appear to effect any of the claimed mechanical parts of the knee (upper thigh, lower shin, joint, and hydraulic resistance system including two circuits, a resistance element, and a switchable resistance assembly. In fact, this raises an issue of clarity regarding the meaning behind the phrase “completely mechanical”. See the rejection below. 

Claim Objections
Claims 1-2 and 9-10 are objected to because of the following informalities:  
Claims 1 and 9 are missing a transition word at the between “…respect to the thigh portion,” and “movement from the extended position…”. 
Further, the claims state multiple times that there are various check valves which “substantially” block the fluid flow from one chamber to another chamber, but is unclear what it means to “substantially” block fluid flow, as opposed to blocking flow, or allowing flow. For example, is there a particular amount of fluid which could go through the check valves but still be considered to be “substantially” blocked? The specification doesn’t elaborate on this or provide any examples, making the scope of the claims unclear.
Further, claim 9 refers to “the second extension hydraulic circuit” when it is believed this should reference the second flexion hydraulic circuit. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 are indefinite for claiming that the “knee is completely mechanical with no electronically controlled valves or switches”. It is unclear whether this means that there is no electronic part of the knee whatsoever, or whether this means that to be considered a “completely mechanical” knee the knee need only have no electronically controlled valves and no electronically controlled switches (or only one of no electronically controlled valves/switches). The specification indicates ([0007]) that in some examples, the knee is completely mechanical with “no electronically controlled valves or switches”. The paragraph then describes a hydraulic resistance element (hydraulic cylinder with piston and rod).  However, paragraph [0055] then states that in certain embodiments the invention provides a completely mechanical knee with “a completely mechanical flexion and extension resistance system” which adjusts resistance to flexion and extension using “mechanical systems and no electronic controls or adjustment”. The remainder of the paragraph describes circuits being formed by orifices/passages with check valves, resistance elements, and mechanical switches which adjust an orifice size of the resistance element. The scope of each of these paragraphs/statements is of course, very different. To provide the knee with mechanically controlled valves (or mechanically controlled switches, or both) is very distinct and much broader than having a knee with no electronic controls or adjustment. 
Further, does the statement that the knee is purely mechanical extend to other parts of the knee which are claimed (e.g. the upper thigh portion, the lower shin portion, the joint, etc.)? Does it extend to parts of the knee which haven’t been claimed (e.g. a control system, a feedback system, a socket, etc.)? 
The scope of the claim cannot be identified, and thus the boundaries of the claims are unclear. 
Claim 17 is indefinite for claiming “a single check valve” is actually two check valves. Claim 9, from which this claim depends, has already identified the two valves as being distinct valves in two distinct circuits. It is unclear now how two valves can be one valve. 
Clarification is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“hydraulic resistance element” (claims 1, 9)
“resistance element” (claims 1, 9)
“adjustment mechanism” (claims 8, 16)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 20070027555 A1) hereinafter known as Palmer in view of Auberger et al. (US 20180098864 A1), hereinafter known as Auberger, and further in view of Pusch et al. (US 20180256380 A1), hereinafter known as Pusch.
Regarding claim 1 Palmer discloses a prosthetic knee (Figure 2 item 10) comprising an upper thigh portion (Figure 2 item 22), lower shin portion (Figure 2 item 20) and a joint connecting the two which allows articulation between extension and flexion ([0034], [0028]-[0029]); and 
a hydraulic resistance system (Figure 2 item 12) which provides resistance to flexion and extension of the knee comprising:
a hydraulic resistance element having a moveable piston (Figure 7 item 40) defining a first and second chamber (Figure 7, chamber 42 above piston and below piston, respectively), so that the size of the first chamber increases during flexion and decreases during extension, and the size of the second chamber decreases during extension and increased during flexion ([0035]-[0036]; Figure 7),
an extension hydraulic circuit connecting the two chambers (Figure 7 left flow path item RE) which allows flow from the first to second chamber (Figure 7 shows flow from first to second chambers) and having a resistance element in the flow path (Figure 7 item 41; [0055] indicates check valves and resistance elements can be combined);
a flexion hydraulic circuit connecting the two chambers (Figure 7 right flow path item RLC) and allows flow from the second to first chamber and blocks flow from the first to second chamber (Figure 7 item 43 (34); [0039]), and a switchable resistance assembly (Figures 7/11 item 60 which actuates spool valve 52 and includes latching mechanism 62) including a switch (Figures 7/11 items 52+62) has an engaged position and released position ([0043]-[0044]) so that it includes a first level of resistance to flow from the second to first fluid chambers when the switch is released ([0044]) and a second level of hydraulic resistance to flow from the second to first chamber when engaged ([0041]), wherein the second level is less than the first level ([0041] and [0044]; when the solenoid is de-energized the spool valve 52 is closed and fluid flows through the needle valve 50 and the low force resistance channel (RHC, RLC) to provide a high amount of damping/resistance; and when energized by the spool valve 52 is held open by latch 62 and flow bypasses the valve 50 and thus eliminates/lowers resistance), wherein the switch moves to the engaged position when the hydraulic resistance element reaches a predetermined extension position ([0055] Figure 1 point T represents the predetermined extension position to cause solenoid 60 to become energized and spool 52 to open; [0048] defines extension as occurring within 5 degrees of “full extension”. While [0011] indicates that some examples the predetermined extension position is “hyperextension”, this doesn’t include all the examples), and moving back to the released position when flow from the second to first chamber falls below a predetermined threshold ([0055] Figure 8). 
but is silent with regards to extension and flexion hydraulic circuits including a check valve which blocks flow from the second chamber to the first, and from the first to second chambers, respectively,
and the switch being mechanical.
However, regarding claim 1 Auberger teaches both extension and flexion hydraulic circuits (Figure 1 item 20 illustrates both flow paths) including a check valve ([0091] Figure 1 items 21 and 22) which allow flow in one direction and blocks flow in the other direction (check valves are inherently one-way flow).  Palmer and Auberger are involved in the same field of endeavor, namely hydraulic lower limbs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the type of valves used within Palmer so that instead of needle/pressure sensitive control valves, two check valves are utilized such as is taught by Auberger. This type of substitution of valves is considered a prima facie case of obviousness based on MPEP 2143 (I)(B). The substitution of one known valve for another to obtain predictable results to control the fluid flow is obvious to the person of ordinary skill.
Further, regarding claim 1 Pusch teaches a switchable resitsance assembly which includes a mechanical switch ([0013]). Palmer and Pusch are involved in the same field of endeavor, namely hydraulic lower limbs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the switch (solenoid and spool valve) of Palmer so that the switch is mechanical such as is taught by Pusch, since this again is only a substitution of one known part for another to obtain predictable results. Including a mechanical switch as opposed to the solenoid/spool of Palmer would simply simplify this particular part of the invention. 
Regarding claim 2 the Palmer Auberger Pusch Combination teaches the knee of claim 1 substantially as is claimed,
wherein Palmer further discloses their valves are completely mechanical ([0042]).  The Examiner is unclear on the scope of the claim (see rejection above), and thus points out that Pusch also teaches switches which are not electronically controlled ([0013]). 
Regarding claim 3 the Palmer Auberger Pusch Combination teaches the knee of claim 1 substantially as is claimed,
wherein Palmer further discloses the hydraulic resistance element comprises a hydraulic cylinder (Figure 2 item 12) with a cylinder body having a bore (Figure 9b, inner diameter of chamber 42), a piston with a head (Figure 7 item 40) separating the two chambers (Figure 7), and a piston rod connected to the upper thigh portion and cylinder body being connected to the lower shin portion (Figure 9b). 
Regarding claim 4 the Palmer Auberger Pusch Combination teaches the knee of claim 1 substantially as is claimed,
wherein Palmer further discloses the flexion nand extension resitance levels are adjustable ([0042]). 
Regarding claim 5 the Palmer Auberger Pusch Combination teaches the knee of claim 1 substantially as is claimed,
wherein Palmer further discloses the upper thigh portion comprises an upper bone subassembly ([0034] Figure 2 item 22).

Claim 9-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Auberger further in view of Pusch as is applied above, further in view of Prince et al. (US 20200237531 A1) hereinafter known as Prince.
Regarding claim 9 the Palmer Auberger Pusch Combination teaches the knee of claim 1 substantially as is claimed,
but is silent with regards to there being a second flexion hydraulic circuit.
However, regarding claim 9, Prince teaches two flexion hydraulic circuits (Figures 7b, 7d; [0100]-[0101] and [0104]) which connect two fluid chambers of a piston/cylinder assembly (Figure 7b item 722, 724), so that the two circuits have a check valve which allows flow from a second to first hydraulic chamber (Figure 2b item 745 for example, and Figure 7d item 748 for example) and resistance elements which provide resistance to flow from the second to first chamber (Figure 7a item 741; [0090] valve 741 sets a variable resistance to flow therethrough);
wherein the level of resistance of the first circuit’s resistance element provides a smaller level of resistance than the second circuit’s resistance element (Figures 13f-13I show the variable levels of resistance [0142] describe the fluid being able to flow during flexion and having a resistance to flow distinct from that during the power off flexion state (representing figures 7b and 7d respectively). While not expressly disclosed as being different (or one greater than the other), the disclosure referenced herein indicates that these are different resistance states (or they would not be illustrated as two different resistance states of the valve). Accordingly, if not expressly disclosed by Prince this is at least considered obvious to the person of ordinary skill based on the disclosure of Prince referenced above). Palmer and Prince are involved in the same field of endeavor, namely hydraulic prosthetic knees. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Palmer Auberger Pusch Combination so that there is more than one hydraulic flexion circuit such as is taught by Prince in order to allow the knee the ability to have a distinct resistance to flow during normal flexion and also in a safety “off” state.
Regarding claim 10 see the rejection to claim 2 above.
Regarding claim 11 see the rejection to claim 3 above.
Regarding claim 12 see the rejection to claim 4 above.
Regarding claim 13 see the rejection to claim 5 above.
Regarding claim 17 the Palmer Auberger Pusch Prince Combination teaches the knee of claim 9 substantially as is claimed
wherein Prince further teaches a single check valve is the check valve of the first flexion circuit and the second circuit (Figure 7d item 748 acts as a check valve which allows fluid flow from the second to first cylinder in both circuits (along two distinct pathways)).

Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are objected to as being dependent upon a base claim which is objected, but would be allowable if the objection to claim 9 is corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/21/22